Judgment of the Supreme Court, Bronx County (Fred Eggert, J., at jury trial and sentence), rendered February 21, 1990, convicting defendant of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to an indeterminate term of imprisonment of from 7Vz to 15 years, affirmed. Sullivan, J. P., and Rubin, J., concur in a memorandum by Rubin, J.; Kupferman, J., concurs in the result only; and Carro and Rosenberger, JJ., dissent in part in a memorandum by Carro, J., all as follows: